K. K. HALL, Circuit Judge:
The plaintiff, Esther Butler, filed this action pro se in the United States District Court for the Eastern District of Virginia. Her complaint alleged that the defendants, various officials and police officers of the City of Portsmouth, Virginia,1 conspired to deprive her and all Black Americans in the City of Portsmouth of equal protection of the laws by disproportionate and racially selective enforcement of Virginia’s liquor laws.2 Under 42 U.S.C. § 1983, she sought injunctive and declaratory relief and monetary relief in the amount of $250,000 compensatory damages and $250,000 exemplary damages.3 The district court granted defendants’ motions for summary judgment, finding the plaintiff’s allegations of denial of equal protection to be “vague and conclusory” and “unsupported by factual allegations.” We agree and affirm.
The fourteenth amendment equal protection clause embraces a right to be free from racially discriminatory enforcement of a state’s criminal laws. Rizzo v. Goode, 423 U.S. 362, 96 S.Ct. 598, 46 L.Ed.2d 561 (1976); Yick Wo v. Hopkins, 118 U.S. 356, 6 S.Ct. 1064, 30 L.Ed. 220 (1886). The plaintiff correctly stated that in alleging discrimination, one must do more than allege and prove that others have violated the law and are not being prosecuted. See, e. g., Oyler v. Boles, 368 U.S. 448, 456, 82 S.Ct. 501, 7 L.Ed.2d 446 (1962). Before a claim of unlawful discrimination in the enforcement of criminal laws can be established, the plaintiff must allege and prove a deliberate selective process of enforcement based upon race (or other arbitrary classification). Id.
Butler pleaded the requisite allegations, however, no substantial proof was offered in support thereof. The defendants allegedly conspired to deprive the plaintiff and other blacks of equal protection of the laws by enforcing Virginia liquor laws primarily against members of the black race in order to obtain court fines and city revenue. After finding that the plaintiff’s complaint failed to state a cause of action against defendants, the district court granted her leave to submit “whatever additional material she . . . [thought] relevant and necessary.” In response, the plaintiff merely stated:
That the gist of my facts to support the conspiracy allegation is as follows: That 98% of the people arrested under 4-58 A.B.C. Code are members of the Black race. As a result, 4-58 A.B.C. Code is being used to disproportionately, capriciously, and arbitrarily arrest the Plaintiff and other members of the Black race.
*647Defendants submitted certified copies of offense reports of the Portsmouth Police Department from September of 1973 through April of 1975 which arrest records disclosed that approximately 84% of all persons arrested for violating Virginia’s Alcoholic Beverage Control Act during this period were Black Americans.4 In addition, the defendants filed affidavits in connection with their motions for summary judgment denying the substance of the plaintiff’s claim that they had engaged in a conspiracy to enforce the Commonwealth’s liquor laws in a discriminatory manner.
Judge Kellam was right when he said, “Assuming . . . that plaintiff’s contention is true [that 98% of these arrests were of blacks], that fact alone is wholly inadequate to support the conspiracy charge in this case. [S]he offers no other factual material of any type in support of her allegations. . . .” Butler v. Cooper, No. 75-49-N, 8 (E.D.Va. Aug. 13, 1975).
Moreover, the alleged purpose of the conspiracy must fail on its face. The Virginia liquor laws (including Va.Code § 4-58) are criminal statutes of the Commonwealth of Virginia. The City of Portsmouth receives no revenue from fines paid for violations of these laws. These court fines are paid directly into the treasury of the state.
In determining whether summary judgment is appropriate, a court must view the record in the light most favorable to the party opposing the motion. All inferences of fact from the proofs submitted must be drawn against the movant and in favor of the opposing party. United States v. Diebold, Inc., 369 U.S. 654, 655, 82 S.Ct. 993, 8 L.Ed.2d 176 (1962). The lower court construed the plaintiff’s pro se pleadings and affidavits liberally.5 Given these liberal standards in favor of the plaintiff, the record as viewed on appeal is totally devoid of a meritorious claim based on 42 U.S.C. § 1983 or § 1985. At best, this court can only recognize that approximately 84% of the persons arrested for liquor law violations in Portsmouth during the given period were members of the black race. Nothing in the record supports a theory of conspiracy to racially discriminate in the enforcement of these laws, least of all, not a naked allegation of percentage of black arrests.6
It is significant that in Rizzo v. Goode, supra, the Supreme Court of the United States denied injunctive relief under 42 U.S.C. § 1983 against local police officials who failed to correct their subordinate officers’ violations of constitutional rights of individuals.7 In reversing the judgment of the Court of Appeals for the 3rd Circuit, the Court stated that an aggrieved party could not enjoin officials from certain conduct absent a showing that the violation of constitutional rights by the subordinate policeman resulted from an affirmative policy or plan of the official. Id. at 377, 96 S.Ct. 598.
Moreover, the court in Rizzo held that the mere existence of a “statistical pattern” of police violations was not, in any event, suf*648ficient to make the defendant city and police authorities liable under § 1983 for their failure to take corrective measures. Id. at 376-77, 96 S.Ct. 598.
It is evident from the pleadings and affidavits that there was never a showing of an affirmative policy or plan linking the plaintiff’s alleged deprivation of constitutional rights with actions by any of the defendants. The plaintiff’s arrests for violations of Virginia’s liquor laws began back in 1946 as shown by her arrest record which was filed in district court. Her arrests and convictions have been numerous. Without more proof, we cannot permit this plaintiff to pursue an unfounded grudge in federal court.
There is no genuine issue of any material fact. The district court properly granted summary judgment.

AFFIRMED.


. The complaint named the following defendants:
Clyde Cooper, Chief Magistrate of the City of Portsmouth
Donald Sandie, Judge of the Portsmouth General District Court Phillip L. Ash, Jr., Chief of the Portsmouth Police Department
Richard K. Gaddis, Lloyd Hess, and Richard A. Tally, officers of the Portsmouth Police Department
Phin Horton, City Manager of the City of Portsmouth
“Unknown Reliable Informant” of the Portsmouth Police Department


. The plaintiff was arrested on or about September 20, 1974, at her home in Portsmouth, Virginia. She was charged with maintaining a disorderly house and with selling liquor without a license in violation of § 4-58 of the Virginia A.B.C. Code. Although she was convicted, fined and sentenced by the Portsmouth General District Court, appeal to the Circuit Court for the City of Portsmouth resulted in her acquittal because the search warrant had not been located and properly placed in the Circuit Court record as required by Virginia statute. However, the federal district court below was given an opportunity to examine the search warrant and supporting affidavits. The warrant was found to be constitutionally valid.


. Although the complaint alleged various other claims for relief, this appeal is concerned with only the district court’s grant of summary judgment for defendants for the claims for damages and injunctive relief made under 42 U.S.C. § 1983.


. The arrest records did not specify the number of blacks arrested for violation of § 4-58 of the Virginia A.B.C. Code. Three hundred and twenty-two persons arrested for violating provisions of the Alcoholic Beverage Control Act were members of the black race; fifty-four were white.


. Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972), requires that the allegations of a pro se complaint are to be held to less stringent standards than formal pleadings drafted by lawyers.


. In Washington v. Davis, 426 U.S. 229, 239, 96 S.Ct. 2040, 2047, 48 L.Ed.2d 597 (1976), the Supreme Court of the United States noted that official conduct is not unconstitutional merely because its impact is racially disproportionate. Four times more blacks than whites had failed a police officers qualifying test. The Court said, “[0]ur cases have not embraced the proposition that a law or other official act, without regard to whether it reflects a racially discriminatory purpose, is unconstitutional solely because it has a racially disproportionate impact.”


. Rizzo v. Goode, 423 U.S. 362, 96 S.Ct. 598, 46 L.Ed.2d 561 (1976), suggests that “principles of federalism” which restrain federal courts from enjoining state judicial proceedings may also restrict the availability of federal injunctive relief against state and local agencies. Developments in the Law, — Civil Rights Acts, 90 Harv. L.Rev. 238-47 (1976).